DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on November 29, 2021.
 Claim 31 has been amended.
Claims 1-28 have been cancelled.
No Claims have been added.
Claims 29-56 are currently pending.
Response to Arguments
Applicant's arguments filed on November 29, 2021 have been fully considered but they are not persuasive. 
The applicant argues on page 11 of the applicant’s remarks/arguments that paragraphs [0066]-[0071], and [0090]-[0092] do not appear on provisional application 62/506,960.
The examiner respectfully disagrees. Provisional application 62/506,960 discloses all the limitations of claims 29, 36, 43, and 50 ([0005]-[0008] and claims 1-5). Provisional application 62/506,960 disclosed the same figures as US application 2018/0337755 see Figs. 1-10.
For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that independent claims are patentable for similar reasons and are also not persuasive. The applicant further argues that since dependent claims depend on the argued independent claim; they are .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-34,36-41,43-48,50-55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John Wilson et al. (US 2018/0337755, hereinafter John).
Regarding claims 29, 36, 43, 50, John discloses a method, a device (Figs. 1, 2, 5), comprising: 
a transceiver(234A,252A); and a processor(240,280), wherein the processor is configured to control the transceiver to perform:
receiving, by a terminal device (120), a first indication information in a first synchronization signal block carried on a physical broadcast channel, the first (Abstract,[0066]-[0071],[0090]-[0092], which recites  in some cases, some SS blocks may include RMSI, and some SS blocks may not include RMSI. In this case, if the UE 120 receives an SS block that does not include RMSI, the UE 120 may continue scanning frequencies until the UE 120 receives an SS block that includes RMSI, and may then use the RMSI to perform the RACH procedure. The indication further indicates a time location of the second SS block. In some aspects, the indication further indicates a periodicity associated with the second SS block. In some aspects, the indication indicates a plurality of frequency locations, including the frequency location, associated with a plurality of SS blocks including the second SS block. In some aspects, the second SS block is a cell-defining SS block. In some aspects, the indication further indicates that the second SS block is a cell-defining SS block. In some aspects, the indication further indicates that a frequency via which the first SS block is received is a highest frequency or a lowest frequency that carries an SS block within a frequency band or a carrier associated with the first SS block); and receiving, by the terminal device, the second synchronization signal block (Abstract, [0066]-[0071], [0090]-[0092], which recites the receiving of the second SS block).  
Regarding claims 30, 44, 51, John discloses the method according to claim 29, wherein: the control information is carried on a same time domain resource as the second synchronization signal block; or the control information is carried on a time  (Abstract, [0066]-[0071], [0090]-[0092]).  
Regarding claims 31, 38, 45, 52, John discloses the method according to claim 29 wherein: resource configuration information of the control information associated with the terminal device is indicated by a physical broadcast channel in the second synchronization signal block (Abstract, [0066]-[0071], [0090]-[0092]).  
Regarding claims 32, 46, 53, John discloses the method according to claim 29, wherein: the resource location of the second synchronization signal block comprises an absolute location of the second synchronization signal block in a bandwidth; the resource location of the second synchronization signal block comprises a relative location of the second synchronization signal block relative to a first intra- frequency signal block; or the resource location of the second synchronization signal block comprises a resource location of the first synchronization signal block relative to the second synchronization signal block(Abstract, [0066]-[0071], [0090]-[0092]).   
Regarding claims 33, 47, 54, John discloses the method according to claim 29, wherein: the first indication information indicates a value of a frequency domain offset between the second synchronization signal block and the first synchronization signal block(Abstract, [0066]-[0071], [0090]-[0092]).   
Regarding claims 34,48, 55, John discloses the method according to claim 29, wherein the physical broadcast channel further carries third indication information, and the third indication information indicates that the first synchronization signal block is not associated with the control information(Abstract, [0066]-[0071], [0090]-[0092]).  
Regarding claim 37, John discloses the method according to claim 36, wherein: the control information is carried a same time domain resource as the second synchronization signal block; or the control information is carried on a time domain resource subsequent to the second synchronization signal block in a protocol-specified manner or a predefined manner(Abstract, [0066]-[0071], [0090]-[0092]).     
Regarding claim 39, John discloses the method according to claim 36, wherein: the resource location of the second synchronization signal block comprises an absolute location of the second synchronization signal block in a bandwidth; the resource location of the second synchronization signal block comprises a relative location of the second synchronization signal block relative to a first intra- frequency signal block; or the resource location of the second synchronization signal block comprises a resource location of the first synchronization signal block relative to the second synchronization signal block(Abstract, [0066]-[0071], [0090]-[0092]).     
Regarding claim 40, John discloses the method according to claim 36, wherein: the first indication information indicates a value of a frequency domain offset between the second synchronization signal block and the first synchronization signal block(Abstract, [0066]-[0071], [0090]-[0092]).    
Regarding claim 41, John discloses the method according to claim 36, wherein the physical broadcast channel further carries third indication information, and the third indication information indicates that the first synchronization signal block is not associated with the control information(Abstract, [0066]-[0071], [0090]-[0092]).   
Allowable Subject Matter
Claims 35,42,56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DADY CHERY/Primary Examiner, Art Unit 2461